         Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 1 of 18



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION



ESMERALDA JASMINE MENDEZ                     §
AND EVELAIDY MENDEZ                          §
                                             §
V                                            §               CIVIL ACTION NO.       3:20-cv-270
                                             §
FIT TRANSPORT LOGISTICS,                     §
INC., DIALVAN, INC. AND                      §
HERMILO GARZA, JR.                           §


                                   NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, FIT TRANSPORT LOGISTICS, INC., DIALVAN, INC. AND

HERMILO GARZA, JR., Defendants in the above-referenced matter, and pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446, hereby remove this civil action from the 341st District Court of Webb

County, Texas where it is currently pending as Cause Number 2020CVA001400D3, to the United

States District Court for the Western District of Texas, El Paso Division.

       This Court has original jurisdiction over this action under 28 U.S.C. § 1332(a) on the

grounds that complete diversity exists between all parties and the amount in controversy exceeds

the sum of $75,000, exclusive of interest and costs. Plaintiffs Esmeralda Jasmine Mendez and

Evelaidy Mendez are residents, citizens, and domiciliaries of the State of Florida, Defendant Fit

Transport Logistics, Inc. is corporation and a resident of the State of Texas doing business with a

principal office in Laredo, Texas. Defendant Hermilo Garza, Jr.is an individual residing in Laredo,

Texas. Defendant Dialvan, Inc. is a corporation and a resident of the State of Texas doing business

with a principal office in San Antonio, Texas.




DEFENDANTS’ NOTICE OF REMOVAL                                                            Page |1
          Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 2 of 18




                                               I.
                                          BACKGROUND

       On August 11, 2020, a lawsuit was filed in the 341st District Court of Webb County, Texas

where it is currently pending as Cause Number 2020CVA001400D3 (Exhibit A, Original

Petition). In that Petition Plaintiffs’ pleading established complete diversity between the parties;

however, Plaintiffs failed to allege a dollar amount in damages as required under Texas Rules of

Civil Procedure Rule 47 (Id. at Section II and VIII).

       All Defendants have been served with this lawsuit. Defendant FIT was served with process

on September 30, 2020. Defendant Dialvan was served with process on October 3, 2020.

Defendant Garza was served with process on October 4, 2020. Plaintiff asserts Negligence and

Respondeat Superior allegations in the Petition. The allegations stem from a collision between

Defendants’ tractor-trailer vehicle and Plaintiffs’ sport utility vehicle.

       On October 23, 2020, Plaintiffs filed their First Amended Petition alleging “their damages

exceed $1,000,000, but are not in excess of $25,000.000” (Exhibit B, First Amended Petition, p.

5, para. 8.1). This statement in the First Amended Petition is the first time that it may first be

ascertained that the case is one which is or has become removable. (28 U.S. Code § 144(b)(3)).

As such, Defendants file this Notice of Removal.

                                           II.
                                  GROUNDS FOR REMOVAL

   As set forth more fully below, this Court has subject matter jurisdiction under 28 U.S.C. §

1332, which confers original jurisdiction of “all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between … citizens of

different States and in which citizens or subjects of a foreign state are additional parties[.]”




DEFENDANTS’ NOTICE OF REMOVAL                                                                Page |2
          Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 3 of 18




    1.      The Amount-In-Controversy Requirement is Satisfied.

    “In actions seeking declaratory or injunctive relief, it is well established that the amount in

controversy is measured by the value of the object of the litigation.” Cohn v. Petsmart, Inc., 281

F.3d 837, 840 (9th Cir. 2002) (quoting Hunt v. Wash. State Apple Advert. Comm'n, 432 U.S. 333,

347 (1977)). Plaintiff Esmeralda Mendez alleges that she suffered catastrophic injuries, including

paraplegia, as a result of Defendants’ conduct. Plaintiff Evelaidy Mendez is the biological mother

of Esmeralda Mendez. She alleges pecuniary loss as well. On October 23, 2020, Plaintiffs filed

their First Amended Petition alleging “their damages exceed $1,000,000, but are not in excess of

$25,000.000” (Exhibit B, First Amended Petition, p. 5, para. 8.1). This statement in the First

Amended Petition is the first time that it may first be ascertained that the case is one which is or

has become removable. (28 U.S. Code § 144(b)(3)). Thus, if Plaintiffs prevail in his action, the

pecuniary result the judgment would directly produce is the return of more than $75,000.00.

Because the amount in controversy exceeds $75,000, removal on the basis of diversity should be

allowed pursuant to 28 U.S.C. § 1441(b).

    2.          Complete Diversity of Citizenship Exists

         In their live pleading Plaintiffs allege they are permanent residents of Fort Lauderdale,

Broward County, Florida Exhibit B, First Amended Petition, p. 5, para. 2.1 - 2.2). Plaintiffs allege

that Defendant Fit Transport Logistics, Inc. is a Texas corporation doing business in Texas (Id. at

para. 2.3). Plaintiff alleges that defendant Dialvan, Inc. is a Texas corporation doing business in

Texas (Id. at para. 2.4). Finally, Plaintiffs allege that Defendant Garza, Jr. is an individual residing

in Laredo, Texas (Id. at para. 2.5). As such, complete diversity exists pursuant to (28 U.S.C. §

1332(a)(1).




DEFENDANTS’ NOTICE OF REMOVAL                                                                Page |3
         Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 4 of 18




   3.      The Other Prerequisites for Removal Are Satisfied.

        This Notice of Removal is timely filed. The relevant statute provides that “[e]ach defendant

shall have 30 days after receipt … of the initial pleading … to file the notice of removal.” 28 U.S.C.

§ 1446(b)(2)(B).

        On August 11, 2020, a lawsuit was filed in the 341st District Court of Webb County, Texas

where it is currently pending as Cause Number 2020CVA001400D3 (Exhibit A, Original

Petition). In that Petition Plaintiffs’ pleading established complete diversity between the parties;

however, Plaintiffs failed to allege a dollar amount in damages as required under Texas Rules of

Civil Procedure Rule 47 (Id. at Section II and VIII).

        On October 23, 2020, Plaintiffs filed their First Amended Petition alleging “their damages

exceed $1,000,000, but are not in excess of $25,000.000” (Exhibit B, First Amended Petition, p.

5, para. 8.1). This statement in the First Amended Petition is the first time that it may first be

ascertained that the case is one which is or has become removable. (28 U.S. Code § 144(b)(3)).

As such, Defendants file this Notice of Removal.

        This action is properly removed to the United States District Court for the Western District

of Texas, El Paso Division, which is “the district and division embracing the place where [the]

action is pending.” 28 U.S.C. § 1441(a); see also 28 U.S.C. § 84(c)(2), Title 28 U.S.C. § 1446(a),

requires a copy of all process, pleadings, and orders served upon the removing defendant in the

state court action to be included with this Notice of Removal.

        WHEREFORE, FIT TRANSPORT LOGISTICS, INC., DIALVAN, INC. AND

HERMILO GARZA, JR., as parties in diversity with the Plaintiffs, respectfully request that this

action be immediately and entirely removed upon filing this Notice of Removal to the United

States District Court for the Western District of Texas, El Paso Division, and for such other and




DEFENDANTS’ NOTICE OF REMOVAL                                                              Page |4
          Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 5 of 18




further relief to which it may show itself to be justly entitled.

                                               Respectfully submitted,


                                               COX P.L.L.C


                                                  /s/ Clinton Cox
                                                 Clinton V. Cox, IV
                                                 State Bar No. 24040738
                                                 ccox@coxpllc.com
                                                 Dennis Postiglione
                                                 State Bar No. 24041711
                                                 dpostiglione@coxpllc.com
                                                 8144 Walnut Hill Lane, Suite 1090
                                                 Dallas, Texas 75231
                                                 Tel: (214) 444-7640
                                                 Fax: (469) 340-1884

                                               ATTORNEYS FOR DEFENDANTS


                                   CERTIFICATE OF SERVICE


         THIS WILL CERTIFY that a true and correct copy of the foregoing instrument has been
 served on all attorneys of record pursuant to the Federal Rules of Civil Procedure on this the
 29th day of October of 2020.


                                                         /s/ Dennis Postiglione
                                                        Dennis Postiglione




DEFENDANTS’ NOTICE OF REMOVAL                                                         Page |5
Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 6 of 18




                                             EXHIBIT A
Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 7 of 18
Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 8 of 18
Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 9 of 18
Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 10 of 18
Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 11 of 18
       Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 12 of 18                                  Filed
                                                                                       10/23/2020 3:14 PM
                                                                                          Esther Degollado
                                                                                              District Clerk
                                                                                              Webb District
                                                                                                 Nora Ruiz
                           CAUSE NO. 2020CVA001400D3                                   2020CVA001400D3

ESMERALDA JASMINE MENDEZ and                   §         IN THE DISTRICT COURT OF
EVELAIDY MENDEZ,                               §
          Plaintiffs,                          §
                                               §
vs.                                            §             341st JUDICIAL DISTRICT
                                               §
FIT TRANSPORT LOGISTICS, INC.,                 §
DIALVAN, INC. and                              §
HERMILO GARZA, JR.                             §
          Defendants.                          §               WEBB COUNTY, TEXAS

              PLAINTIFFS’ FIRST AMENDED ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Esmeralda Jasmine Mendez and Evelaidy Mendez, Plaintiffs

herein, and file this their First Amended Original Petition complaining of FIT

TRANSPORT LOGISTICS, INC. (hereinafter “FIT TRANSPORT”), DIALVAN, INC.

(hereinafter “DIALVAN”) and Hermilo Garza Jr. (hereinafter “GARZA”) Defendants,

and for cause of action would respectfully show unto the Court as follows:

                              I.   DISCOVERY TRACK

      1.1    Plaintiffs pleads that this case should be assigned to Discovery Track Three.


                                   II. THE PARTIES

      2.1    Plaintiff, Esmeralda Jasmine Mendez, is a legal permanent resident of the

United States, who permanently resides in Fort Lauderdale, Broward County Florida.

      2.2    Plaintiff, Evelaidy Mendez, is a legal permanent resident of the United

States, who permanently resides in Fort Lauderdale, Broward County Florida.

      2.3    Defendant, FIT TRANSPORT LOGISTICS, INC. is a Texas corporation,

doing business, engaging in business and transacting business in the state of Texas, and

has been served and answered herein.

      2.4    Defendant, DIALVAN, INC. is a Texas corporation, doing business,


                                                                EXHIBIT B
          Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 13 of 18



engaging in business and transacting business in the state of Texas has been served and

answered herein.

       2.5    Defendant, Hermilo Garza Jr., an individual has been served and answered

herein.

                                       III. VENUE

       3.1    Venue is proper in Webb County pursuant to Section 15.002(a)(2) of the

Texas Civil Practice & Remedies Code, because Webb County is the county of Defendant,

Hermilo Garza Jr.’s residence at the time the cause of action occurred.


                                       IV. FACTS

       4.1    On or about July 1, 2018, Barbara Suarez was traveling northbound on the

left lane of Highway 35 near milepost 40 near Cotulla, Texas. Defendant Hermilo Garza

Jr., while in the course and scope of his employment was operating a 2015 Freightliner

tractor owned by Fit Transport Logistics, Inc. and a 2005 Wabash National Corp trailer

owned by Dialvan, Inc. was also traveling northbound on Interstate Highway 35. The

actions/omissions of Mr. Garza, in operating/maintaining his tractor trailer and/or the

actions/omissions of Fit Transport and Dialvan in maintaining the tractor/trailer

were/was a proximate cause of Barbara Suarez’s vehicle rolling and causing catastrophic,

permanent and disabling injuries to Esmeralda Jasmine Mendez.

       4.2    Mr. Garza did not keep his vehicles in his lane of traffic, but allowed his

vehicles to come into Ms. Suarez’s lane, striking her vehicle. In addition, pieces of the

truck and/or trailer came off of the truck and/or trailer, striking Ms. Suarez’s vehicle.

The truck/trailer coming into her lane and/or the items falling off the truck and/or trailer

caused her to lose control of her vehicle, resulting in the rollover of her vehicle. That

contact with Ms. Suarez’s vehicle by the trailer and/or the contact by the parts/pieces


                                           Page 2
        Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 14 of 18



from the truck and/or trailer was a proximate cause of the Plaintiffs’ damages and

injuries discussed herein.

       4.3    Defendant Hermilo Garza was the operator of the tractor-trailer on July 1,

2018 and had the independent duty to operate it safely in his lane of traffic and to

maintain the tractor trailer in a good condition, fit and safe for public travel. He did not

comply with these duties as he did not keep his vehicles in his lane of traffic and/or did

not maintain the tractor and/or trailer sufficiently to prevent parts and pieces of same

from falling off onto nearby vehicles.

       4.4    Defendant FIT TRANSPORT was the owner/operator of the tractor and

had a duty to maintain the tractor/trailer in a good condition, fit and safe for public

travel. It did not comply with these duties as it did not maintain the tractor and/or trailer

sufficiently to prevent parts and pieces of same from falling off onto nearby vehicles.

       4.5    Defendant DIALVAN, INC. was the owner/operator of the trailer and had

a duty to maintain the trailer in a good condition, fit and safe for public travel. It did not

comply with these duties as it did not maintain the trailer sufficiently to prevent parts

and pieces of same from falling off onto nearby vehicles.

              V. NEGLIGENCE OF FIT TRANSPORT LOGISTICS, INC.

       5.1    At the time of the accident, FIT TRANSPORT was the owner/operator of

the 2015 Freightliner Tractor Truck driven by Hermilo Garza, Jr. Hermilo Garza, Jr. was

under the control of FIT TRANSPORT, as an employee and/or agent of FIT TRANSPORT

and was acting within the course and scope of his employment.                 Therefore, FIT

TRANSPORT is vicariously responsible for the negligence and negligence per se of

Hermilo Garza, Jr. based on the theory of Respondeat superior.

       5.2    Plaintiffs further assert and allege that at the time of the collision made the

basis of this suit that Defendant, FIT TRANSPORT, was guilty of various acts and/or

                                            Page 3
          Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 15 of 18



omissions which constituted negligence, which was a proximate cause of the occurrence

in question.

       5.3     Plaintiffs incorporate by reference into this paragraph V. each and all of the

allegations contained in paragraphs 4.1 – 4.5 of this petition as though fully set forth

herein.

                         VI. NEGLIGENCE OF DIALVAN, INC.

       6.1     At the time of the accident, DIALVAN, INC. was the owner of the trailer

pulled by Hermilo Garza, Jr. DIALVAN, INC. did not properly maintain and repair the

trailer in question, and that failure to act a reasonably prudent owner of such a trailer

used on the public highways was a proximate cause of the collision.

       6.2     Plaintiffs further assert and allege that at the time of the collision made the

basis of this suit that Defendant, DIALVAN, INC., was guilty of various acts and/or

omissions which constituted negligence, which was a proximate cause of the occurrence

in question.

       6.3     Plaintiffs incorporate by reference into this paragraph VI. each and all of

the allegations contained in paragraphs 4.1 – 4.5 of this petition as though fully set forth

herein.

                     VII. NEGLIGENCE OF HERMILO GARZA JR.

       7.1     At the time and on the occasion in question, Defendant, GARZA, while
operating said tractor-trailer within the course and scope of his employment for FIT
TRANSPORT and while operating said tractor-trailer for and on behalf of and with FIT
TRANSPORT’s and DIALVAN’s permission, failed to use ordinary care by various acts
and omissions which were a proximate cause of the occurrence in question.




                                            Page 4
          Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 16 of 18




       7.2    Plaintiffs incorporate by reference into this paragraph VII. each and all of
the allegations contained in paragraphs 4.1 – 4.5 of this petition as though fully set forth
herein.
                                    VIII. DAMAGES
       8.1    The amount of Plaintiffs’ damages are substantial and well in excess of the
jurisdictional minimums of this court.      Many elements of damage, including pain,
suffering, and mental anguish in the past and future, cannot be determined with
mathematical precision. Furthermore, the determination of many of these elements of
damage is peculiarly within the province of the jury. Plaintiffs do not at this time seek
any certain amount of damage for any of these particular elements of damage, but would
instead rely upon the collective wisdom of the jury to determine an amount that would
fairly and reasonably compensate them (and/or deter the conduct of the Defendants if

they find gross negligence). However, because the Defendants have invoked a Rule that
requires Plaintiffs to state the maximum amount that Plaintiffs could be entitled to (even
before discovery is completed, at this time, Plaintiffs specifically plead that their damages
exceed $1,000,000, but are not in excess of $25,000,000. However, because discovery is
not complete Plaintiff reserves the right to either file a trial amendment or an amended
pleading on this issue should subsequent evidence show this figure to be either too high
or too low.

A.     PERSONAL INJURY DAMAGES OF ESMERALDA JASMINE MENDEZ
       8.2    As a result of the incident in question, Plaintiff Esmeralda Jasmine Mendez
has sustained disabling injuries, physical pain and mental anguish. Plaintiff Esmeralda
Jasmine Mendez has sustained past and future reasonable and necessary medical
expenses for the care and treatment of her injuries, a loss of wages and loss of earning
capacity, both past and future, physical impairment, both past and future, physical pain
and mental anguish, both past and future, disfigurement, loss of household services, and
a diminution of enjoyment of life, both past and future, all to his damage in an amount

                                           Page 5
        Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 17 of 18




which has not been ascertained, but which is in excess of the minimum jurisdictional
limits of this court.
B.     DAMAGES OF EVELAIDY MENDEZ
       8.3     As a result of the incident in question, Evelaidy Mendez has incurred
reasonable and necessary medical expenses in the past relating to the medical care
received by Esmeralda Jasmine Mendez who was a minor when the incident in question
occurred. Plaintiff seeks to recover damages in amounts that the jury finds the evidence
supports and that the jury finds to be appropriate under all of the circumstances.
              IX.   PRE-JUDGMENT AND POST-JUDGMENT INTEREST
       9.1     Plaintiffs seeks pre-judgment and post-judgment interest as allowed by
law.
                          X. DISCOVERY TO DEFENDANTS

       10.1    Pursuant to Rule 194, each Defendant is hereby requested to disclose within

50 days of service of this request, all information and material described in Rule 194.2,

Texas Rules of Civil Procedure.


                                  XI. JURY DEMAND

       11.1    Plaintiffs request a trial by jury for all issues of fact. A jury fee has been

paid timely and properly.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray Defendant take notice of

the filing of this Action, that this cause be set down for trial before a jury, and that upon

final hearing of this cause, that Plaintiffs have judgment of and from Defendant for the

damages in such amount as the evidence may show, and the jury may determine, to be

proper, together with costs of Court, pre-judgment and post-judgment interest as

heretofore provided by law, and for such other and further relief to which Plaintiffs may

show themselves to be justly entitled.

                                            Page 6
       Case 3:20-cv-00270-DCG Document 1 Filed 10/29/20 Page 18 of 18




                                         Respectfully submitted,

                                         WIGINGTON RUMLEY DUNN & BLAIR, LLP.
                                         123 North Carrizo Street
                                         Corpus Christi, TX 78401
                                         Telephone: (361) 885-7500
                                         Facsimile:  (361) 885-0487
                                   By:   /s/ L. Cullen Moore
                                         David L. Rumley
                                         State Bar No. 00791581
                                         drumley@wigrum.com
                                         L. Cullen Moore
                                         cmoore@wigrum.com
                                         State Bar No.: 14360025
                                         ATTORNEYS FOR PLAINTIFFS

                            CERTIFICATE OF SERVICE

      The undersigned attorney does hereby certify that a true and correct copy of the
foregoing instrument was forwarded to all counsel of record as listed below, by the
method of service indicated, on this the 23rd day of October, 2020.

Clinton V. Cox, IV                                                      Via E-Filing
Dennis Postiglione
COX P.L.L.C.
7859 Walnut Hill Lane, Suite 310
Dallas, Texas 75230
ccox@coxpllc.com
dpostiglione@coxpllc.com
                                         /s/ L. Cullen Moore
                                         L. Cullen Moore




                                         Page 7
